264 So.2d 214 (1972)
In re Robert RUTHERFORD
v.
STATE of Alabama.
Ex parte Robert Rutherford.
5 Div. 931.
Supreme Court of Alabama.
June 22, 1972.
Rehearing Denied July 20, 1972.
John S. Glenn, Opelika, for petitioner.
William J. Baxley, Atty. Gen., for the State.
MADDOX, Justice.
Petition of Robert Rutherford for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of Rutherford, alias v. State, 48 Ala. App. 289, 264 So.2d 210.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and McCALL, JJ., concur.